Citation Nr: 0432269	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  04-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in ???


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision dated September 
20, 1968, that denied service connection for lower back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The moving party is a veteran who served on active duty from 
June 1964 to May 1967.

This case comes before the Board as a matter of original 
jurisdiction of a motion alleging CUE in a September 1968 
Board decision.  


FINDINGS OF FACT

1.  In September 1968, the Board denied service connection 
for lower back disorder.  

2.  The September 1968 Board decision was adequately 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.


CONCLUSION OF LAW

The September 1968 Board decision that denied service 
connection for lower back disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159.

The Board notes that the duty-to-assist provisions of the 
VCAA are not applicable to claims alleging clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

Analysis

In a motion received in November 2004, the veteran and his 
representative asserted that the Board should revise the 
decision of September 1968 based on clear and unmistakable 
error.  A Board decision is subject to revision on the 
grounds of CUE and must be reversed or revised if evidence 
establishes such error.  38 U.S.C.A. § 7111(a).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.

The Court of Appeals for Veterans Claims (Court) has 
propounded the following three-part test to determine whether 
clear and unmistakable error (CUE) is present in a prior 
determination: (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are:  (1) Changed diagnosis. A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist. The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

Evidence of record at the time of the September 1968 Board 
decision included the veteran's service medical records, VA 
examination report dated in January 1968, and statements from 
the veteran.  

Service medical records include a May 1964 entrance 
examination report indicating that clinical evaluation of the 
spine was normal.  A February 1966 clinical notation showed 
complaints of lower back pain with no history of trauma.  The 
veteran complained again of lower back pain in March 1966 
following a jump off a truck.  The examiner diagnosed lower 
back strain.  An April 1966 clinical record noted emergency 
room treatment for lower back strain and a May 1966 emergency 
room visit showed that the veteran was treated for lower back 
strain after experiencing an acute exacerbation when lifting 
boxes.  No further treatment is noted in the records.  
Separation examination report dated in May 1967 noted that 
clinical evaluation of the spine was normal.  There was no 
indication of a chronic lower back problem in the report.  
VA examination report in January 1968 noted that the veteran 
complained of having trouble with his lower back; that he had 
difficulty holding down a job because his back goes out.  
Examination revealed no abnormality in back contours, no 
muscle spasm, and straight leg evaluation tests were 
negative.  There were also no neurological defects and no 
reflex abnormalities in his lower extremities.  Muscle groups 
demonstrated no atrophy.  

The examiner further commented that the veteran claimed to 
have received treatment for "slipped disc or back trouble" 
in August 1967; however, the examiner found no such problem 
on examination.  The diagnosis was history of low back 
strain, present clinical findings negative.

X-ray report of the lower spine dated in January 1968 was 
negative, except for some slight narrowing of the lumbosacral 
disc. 

After reviewing the above evidence and statements from the 
veteran, the Board denied service connection for lower back 
disorder in the September 1968 decision.  The Board found 
that the veteran was treated for lower back pain in service, 
had served for more than one year thereafter in service 
without complaints of or treatment for a low back strain, 
examination at the time of discharge was normal, and VA 
examination for possible back disability yielded negative 
findings.  The Board concluded that the veteran's lower back 
disorder was acute and transitory in nature, and there were 
no residuals. 

In the motion raised by the veteran and his representative 
for this appeal, it is asserted that the Board in September 
1968 failed to properly apply 38 U.S.C.A. § 311, the 
presumption of soundness.  If applied correctly, the Board 
would have acknowledged that the condition certainly did not 
exist prior to enlistment in June 1964.  In addition, it is 
argued that 38 C.F.R. § 3.303(b) was not correctly applied in 
that the veteran's subjective complaints associated with his 
initial injury in service demonstrated that his lower back 
disorder was chronic and continuous.  

Upon review, the Board notes that the September 1968 decision 
did not address 38 U.S.C.A. § 311, the presumption of 
soundness.  Nevertheless, whether the veteran was in sound 
condition at the time he entered service or had a preexisting 
lower back condition upon entering service is not a material 
issue in the claim.  There is no error in the September 1968 
decision for not applying 38 U.S.C.A. § 311 as the 
determination to deny benefits was based on the fact that the 
objective clinical evidence did no show a current lower back 
disorder.  Without evidence of a current disorder, service 
connection cannot be granted.  38 C.F.R. § 3.303.  Therefore, 
any error in applying 38 U.S.C.A. § 311, the presumption of 
soundness, certainly would not have manifestly changed the 
outcome at the time it was made.

Similarly, assuming that 38 C.F.R. § 3.303(b) was misapplied 
would also have not changed the outcome at the time it was 
made.  The September 1968 decision was based upon clinical 
findings that failed to show a current lower back disorder.  
Regardless of whether the veteran continually complained of 
lower back problems following his initial back injury, there 
was no clinical evidence of record showing a diagnosed lower 
back disorder at separation examination from service or 
following service.  In addition, it appears that the Board 
did address the element of chronicity of lower back symptoms 
by noting that the veteran served more than a year prior to 
discharge without showing complaints of or treatment for a 
back condition.  While there could be a disagreement as to 
whether the Board properly weighed or evaluated the facts at 
that time, this is not a basis for CUE.  38 C.F.R. 
§ 20.1403(d).  

The veteran's service-connection claim for lower back 
disorder was later granted in a February 2004 Board decision, 
but the Board's September 1968 decision was not an 
"undebatable" error and the veteran has not raised any 
arguments that the 1968 Board decision failed to considered 
evidence known at that time.  The applicable statutory and 
regulatory provisions existing at that time regarding service 
connection were considered and applied.  38 C.F.R. §§ 3.303 
(1961).

In sum, the Board finds that the September 1968 Board 
decision was supported by evidence then of record.  The 
evidence was accurately noted in the decision.  The veteran 
may disagree with the Board's weighing of the evidence, but 
there was no clear and unmistakable error in the September 
1968 decision.  The veteran has not otherwise raised 
persuasive arguments that the 1968 Board decision failed to 
consider evidence known at that time or incorrectly applied 
the law at that time resulting in "undebatable" error.  


ORDER

The motion for revision of the September 1968 Board decision 
denying service connection for lower back disorder based on 
CUE in that decision is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



